DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 2 recites the limitation “wherein said purge as is selected from argon, helium, krypton or any combination thereof”, wherein the term “thereof” is interpreted as being argon, helium and krypton.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-16, 18-20, 22, 24-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-4, 6, 7, 9-16, 18-20, 22, 24-29 and 31 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “the inlet of an adsorption vessel” in lines 4-5 which is indefinite for lacking antecedent basis for “the inlet” as it is unclear which inlet Applicant is referencing since the disclosure shows two inlets in to the adsorption vessel in Fig. 1.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an inlet of an adsorption vessel” for purposes of examination.

Claim 1 recites the limitation “the non-selective void space of the bed” in lines 15-16, which is indefinite for the term “non-selective void space” lacking antecedent basis and being unclear what “non-selective” means.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a void space of the adsorption bed”, for purposes of examination.

Claim 1 recites the limitation “effective to desorb substantially all xenon from the adsorbent” in line 18 which is indefinite since the term “substantially all” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the limitation will be interpreted as “effective to desorb xenon from the adsorbent”

Claim 1 recites the limitation “vi. increasing the temperature of said adsorbent…followed by purging”, in lines 17-18, which is indefinite for being unclear if the purging is the same purging in step v.  Steps 4 and 5 of Applicant’s disclosure, paragraph 0015, describes purging at two separate times, therefore, as best understood by the Examiner, the limitation will be interpreted as ““vi. increasing the temperature of said adsorbent… followed by a second purging step, wherein the heated adsorbent bed is purged,”

Claim 1 recites the limitation “gentle purge” in, line 19, which is a relative term and renders the claim indefinite. The term “gentle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Based on the Examiner best understanding of the Applicant’s disclosure, the limitation will be interpreted as “purge”, for purposes of examination.

Claim 1 recites the limitation “recovering the xenon product” in step vii. which is indefinite for lacking antecedent basis and being unclear which xenon product Applicant is referencing since in step vi, xenon is both desorbed and purged.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “recovering all of the xenon, as xenon product, from step vi” for purposes of examination. 

Claim 9 recites the limitation “The process of claim 1, wherein said vacuum and heating is combined” which is indefinite for the term “said vacuum” lacking antecedent basis as it is unclear what vacuum Applicant is referencing since claim 1 never recites a vacuum.  Furthermore, it is unclear if the heating is the same as the heating in step vi. of claim 1 since the term “heating” is combined to form the limitation “said vacuum and heating”. The only other time vacuum is referenced is referenced so it is also unclear if claim 9 should depend from claim 6.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “The process of claim 1 wherein a vacuum is combined with the heating in step vi.

Claim 20 recites the limitation “comprising at least two adsorbent beds wherein said adsorbent beds are out of phase with each other and wherein said two adsorbent beds are connected in series for a portion of the feed step”, which is indefinite for being unclear: if the at least two adsorbent beds include the adsorbent bed from claim 1 of which claim 20 depends, what the phrase, “out of phase” is in reference to, what the two adsorbent beds are in series with, if portion is structural or not, if the feed step is referencing the feeding the fed stream of step i .  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “comprising at least a second adsorbent bed, wherein said adsorbent bed and second adsorbent bed are out of phase with each other during adsorption and desorption of the adsorbent beds, and wherein said two adsorbent beds are fluidly connected in series during a portion of time during feeding the feed stream”

Claim 22 recites the limitation “the ion exchange level is at least 80% Ag on an equivalents basis…the ion exchange level is at least 90% Ag on an equivalents basis” which is indefinite for being unclear what the “ion exchange level” is or what 
“equivalents basis” is referencing. The terms “ion exchange level” and “equivalents basis” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the terms and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   The specification appears to merely reiterates the claim language, without specifically describing an example, at least, to what might be considered “an ion exchange level” or “equivalents basis”.  The metes and bounds of the claim are therefore unascertainable as to what is meant by the limitation.  Assuming arguendo, a broadest reasonable interpretation of the current claim language cannot be properly established, in light of the fact that: (A) the words of a claim must be given their plain meaning, and (B) it is improper to import claim limitations from the specification.

Claim 28 recites the limitation “wherein the adsorbent bed is purged with a gaseous purge gas at a cryogenic temperature of less than or equal to 160K” which is indefinite for being unclear if this is a third additional purging step or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the adsorbent bed is purged during a third purging with a gaseous purge gas at a cryogenic temperature of less than or equal to 160K” for purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-16, 18, 19, 24-26, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US 2003/0106335) hereinafter referred to as Golden, in view of Karwacki et al. (US 7,285,154), hereinafter referred to as Karwacki.  

Regarding claim 1, Golden teaches an adsorption process (Fig. 3, using dual temperature swing adsorber 18) for (intended use) the recovery of xenon (“The present invention relates to a process and adsorbent for the recovery of…xenon from gas or liquid streams”, paragraph 0003) from a gas cryogenic feed stream (oxygen containing gas stream at 90K; see paragraph 0022, “…a process for recovering xenon and/or krypton from an oxygen containing gas stream also containing xenon and/or krypton”; paragraph 0026, “prefereably, the gas stream has a temperature of 90 to 303K (more preferably 90to 110K)”) comprising xenon and at least one other adsorbable component (oxygen, paragraph 0028, “Preferably oxygen is desorbed from the zeolite before the inert gas is…”) which comprises:
i. feeding the feed stream at cryogenic temperatures (90K, paragraph 0026) into the inlet (Fig. 3, inlet of 18) of an adsorption vessel (Fig. 3, 18) containing an adsorbent bed (zeolite adsorbent inside of 18) loaded with at least one adsorbent (see paragraph 0024, zeolite containing silver (Ag)) selective for xenon (Paragraph 0030, “The…xenon may be desorbed from the zeolite”), wherein said adsorbent bed has an inlet (implicit inlet of adsorbent bed) and an outlet (implicit outlet of adsorber bed),
iii. ending the feed to the adsorption bed (implicit that ending the feed stream occurs since during temperature swing adsorption processes, the feed must be stopped in order to desorb the adsorber bed),
iv. depressurizing said adsorbent bed if the feed stream is a gas (implicit that the adsorbent bed is depressurized since the feed stream disclosed in paragraph 0026 enters at 5 psig and could only do so if the pressure in the adsorbent bed/vessel was less than the feed stream pressure, therefore the adsorbent bed must have been depressurized)
v. purging the adsorbent bed (using nitrogen to purge oxygen from the adsorbent, see paragraph 0076) with a purge gas (nitrogen) at a temperature (implicit temperature of nitrogen gas during purging) effective to desorb any oxygen co-adsorbed (as recited in paragraph 0076) on the adsorbent in said adsorbent bed and to remove said at least one other adsorbable component (nitrogen) from the non-selective void spaces of the bed (voids of the zeolite which makes up the adsorber bed),
vi. increasing the temperature (during thermal regeneration of the adsorbent bed to remove xenon; see paragraph 0076) of said adsorbent bed to a temperature effective to desorb the xenon (implicit temperature associated with xenon being desorbed in paragraph 0076) from the adsorbent in said adsorbent bed, followed by purging the heated adsorbent bed with a controlled purge (“hot nitrogen purge”; paragraph 0076) to sweep out any remaining xenon held on the adsorbent and/or left in the void space of the vessel;
vii. recovering all of the xenon, as xenon product (paragraph 0031, “The krypton and/or xenon are recovered in a product gas stream”), from step vi,
viii. cooling said adsorbent bed to cryogenic temperatures (when regeneration of the adsorbent bed occurs and is brought back to 120 K, see paragraph 0026), and
repeating steps i.-viii. in a cyclic manner (implicit since operation is performed by thermal swing adsorption which is known in the art to be cyclical).

Golden teaches the concept of maintaining the feed to said adsorbent bed until said bed is to be desorbed since golden teaches observing a breakthrough of xenon (paragraph 0090, “A liquid oxygen stream containing 17 ppm xenon, 95 ppm methane and 10 
ppm nitrous oxide was passed through a bed of silica gel (Grace Davison Grade 
B127) at 90 K and 3 psig.  The feed flow rate was 50 lbmoles/hr/ft.sup.2 (1 
liter liquid/min).  The bed size was 2 inches diameter by 18 inches long.  
Breakthrough of methane and xenon occurred at 3 minutes and 8 minutes 
respectively.”) passing through a silica gel adsorbent, meaning the feed is maintained until the adsorbent bed reaches a desired recovery rate when a breakthrough occurs.

Hoowever, Golden does not teach maintaining the feed to said adsorbent bed until the xenon concentration at the outlet of said bed is greater than or equal to 90% of the xenon concentration at the inlet to said adsorbent bed.  

Karwacki teaches an adsorption process (see abstract) for adsorbing xenon on an adsorbent, wherein a feed gas containing xenon is fed until breakthrough of the xenon occurs (see column 6, lines 12-13, “At breakthrough, the feed gas is stopped and the heating step begins”) on the adsorber.  Karwacki further teaches a recovery rate of 90% (see column 4, lines 36-39, “The Xe recovery rate is preferably…at least 90%”), which is considered to be equal to 90% of the xenon concentration at the inlet (because there is 100% of the xenon at the inlet when it is in the feed and yet to be absorbed) which has been captured by the adsorbent bed, which is physically located between the inlet and outlet of the adsorbent bed, and wherein when the adsorbent has taken 90% of the xenon from the feed, which is located at the inlet of the adsorbent bed, the limitation is met.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden such that the feed were maintained until 90% of the xenon is captured by the adsorbent bed, as taught by Karwacki, in order to provide the predictable result of maximizing the efficiency of the adsorption portion of the process by adsorbing as much xenon as possible on the adsorbent before it is desorbed.

Regarding claim 2, Golden, as modified, teaches the adsorption process according to claim 1, wherein said purge gas is helium (see paragraph 0030, “The krypton and/or xenon may be desorbed from the zeolite by purging with a desorption gas.  Preferred desorption gases comprise nitrogen, argon, helium, hydrogen or a mixture of two or more thereof.  Preferably, the adsorbent has a temperature of 120 to 373K during desorption of krypton and/or xenon.”).

Regarding claim 3, Golden, as modified, teaches the adsorption process according to claim 1, and wherein the temperature of the bed is increased by heating the bed by an indirect heating method (see paragraph 0032, “Thermal desorption may involve…external heating”)

Regarding claims 10 and 11, Golden, as modified, teaches the adsorption process according to claim 1, wherein said at least one other adsorbable component in said cryogenic feed stream comprises hydrocarbon, and krypton (see paragraphs 0074 and 0075 which shows that the liquid oxygen stream 10 as the feed stream, which contains krypton and hydrocarbon C1, next paragraph 0075 recites “Using a dual bed system, the liquid oxygen is passed over a guard bed 12…whilst a second bed of silica gel is thermally regenerated by a flow of nitrogen or waste gas…”; methane is shown to be desorbed during a cold nitrogen purge in Fig. 4 teaching that methane (C1) is adsorbed) (claim 10); wherein said hydrocarbon is methane (paragraph 0074, “C1”) (claim 11).


Regarding claim 13, Golden, as modified, teaches the adsorption process according to claim 1, wherein said adsorbent bed of step i. is pre-cooled to a temperature of less than or equal to 120K (see paragraph 0026, “Preferably, the zeolite has a temperature of 120K…” wherein the zeolite, which is the adsorbent, must be cooled to achieve this temperature.

Regarding claims 14 and 15, Golden, as modified, teaches the adsorption process according to claim 1, however does not explicitly teach wherein said purge step is continued until the hydrocarbons level at the outlet of said adsorbent bed is less than or equal to 50ppm (claim 14); wherein said purge step is continued until the hydrocarbons level at the outlet of said adsorbent bed is less than or equal to 10 ppm (claim 15).

Golden discloses that the purge step duration (time spent purging as seen in Fig. 4 along the X axis) is used to optimize the percentage of methane within the effluent (see y-axis) and as such the ppm of the methane is disclosed to be a result effective variable in that the longer the purge step occurs (see Fig. 4, the longer the time of the purge, the more methane which is desorbed), the lower the ppm of methane occurs in the effluent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden such that the duration of the purge occur until less than or equal to 10 ppm of hydrocarbons is detected at the outlet of the bed as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. “In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).

Regarding claim 16, Golden, as modified, teaches the adsorption process according to claim 1, and wherein Golden teaches that the adsorbent bed is increased from cryogenic temperatures to at least 250K (398K, see paragraph 0026, “Preferably, the gas stream has a temperature of 90 to 303K (more preferably 90 to 110K) as it is passed in contact with the adsorbent.  Preferably, the zeolite has a temperature of 120 to 398K (more preferably 120 to 298K) during desorption of the inert gas.”) in order to (considered functional language wherein xenon is known to desorb at 398K) recover a xenon product at a concentration of greater than or equal to 20% xenon.

Regarding claim 18, Golden, as modified, teaches the adsorption process according to claim 1, wherein in step viii., the adsorbent bed is cooled to a temperature of less than or equal to 120k (paragraph 0026, “preferably, the zeolite has a temperature of 120 K”)


Regarding claim 19, Golden, as modified, teaches the adsorption process according to claim 1, however has not yet taught wherein said adsorbent bed is maintained on feed until the xenon concentration at the outlet of said bed is greater than or equal to 95% of the xenon concentration at the inlet to said adsorbent bed.

Karawick teaches an adsorption process (see abstract) for adsorbing xenon on an adsorbent, wherein a feed gas containing xenon is fed until breakthrough of the xenon occurs (see column 6, lines 12-13, “At breakthrough, the feed gas is stopped and the heating step begins”) on the adsorber.  It should be noted that breakthrough is widely known to be when the adsorbent is saturated with the constituent to be adsorbed, wherein Karawick teaches desiring a recovery rate (interpreted as breakthrough) of at least 90% (see column 4, lines 36-39, “The Xe recovery rate is preferably…at least 90%), which is considered a range of 90%-100%.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration at the outlet of said bed of the xenon to be greater than or equal to 95% of the xenon concentration at the inlet of said bed since the desired range falls within the range taught by Karawick, and wherein the Applicant appears to have placed no criticality on the claimed range (paragraph 0007, “Operating the adsorption bed to near full breakthrough with xenon”, and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  In re Wetheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USpQ2d 1934 (Fed. Cir. 1990).

Regarding claims 24-26, Golden, as modified, teaches the adsorption process according to claim 1, however has not yet taught is wherein xenon product recovered in step vii is at least 10% of the xenon in the feed stream (claim 24); wherein the xenon product recovered in step vii is at least 40% the xenon in the feed stream (claim 25); wherein the released xenon product is great than or equal to 90% of the xenon in the feed stream (claim 26).

Karwacki teaches everything discussed in claim 1, including wherein the released xenon product is at least 90% (see column 4, lines 36-38).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that the released xenon product was at least 90% by volume concentration in order to provide the predictable result of maximizing the amount of xenon captured.

Regarding claim 29, Golden, as modified, teaches the adsorption process according to claim 1, wherein the adsorbent bed reaches a temperature of greater than 400K (423K, see paragraph 0050 in line 10) and, as already taught in claim 1, from which claim 29 depends, a purge gas is also used during regeneration.

Regarding claim 31, Golden, as modified, teaches the adsorption process according to claim 1, wherein the purge gas of step vi is nitrogen (paragraph 0076, “Final purge…of the inert gas …is carried out with N2”)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Sanui et al. (US 5,730,783), hereinafter referred to as Sanui.

Regarding claim 4, Golden, as modified, teaches the adsorption process according to claim 1, wherein an indirect heating method is used (see paragraph 0032, “Termal desorption may involve external heating”) however does not teach wherein the adsorbent vessel is jacketed.

Sanui teaches an adsorption process (using Fig. 1) where the temperature of a jacketed adsorbtion vessel is increased through an indirect heating method (column 6, lines 28-34, “The adsorption columns 1a,1b,1c,1d are surrounded by cooling jackets 16a,16b,16c,16d for cooling and heating the adsorbent, respectively, and these jackets 16a,16b,16c,16d contain heaters 17a,17b,17c,17d, respectively.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified, Golden, as modified, such that the adsorption vessel is jacketed and includes a heating element within the jacket, as taught by Sanui, in order to provide the predictable result of raising the temperature of the adsorbent bed thereby increasing the space within the adsorption vessel while eliminating chance of contamination of the fluid within the vessel with the heat/cooling source flowing through the jacket.

Claims 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Yusa et al. (US 3,922,150), hereinafter referred to as Yusa.

Regarding claims 6, 7, and 9, Golden, as modified, teaches the adsorption process of claim 1, however does not teach wherein vacuum is provided in step vi to assist in recovering the xenon desorbed form the adsorbent, wherein said vacuum is generated by a sealed vacuum generating device at < 760 torr (claim 6); wherein said vacuum is at least less than or equal to 100 torr. (claim 7); a vacuum is combined with the heating in step vi. (claim 9).

Yusa teaches an adsorption process (using Fig. 7), wherein during a desorption and regeneration phase, heating is combined with a vacuum (vacuum produced by vacuum pump 3, see column 7, lines 42-65, “A desorption method of krypton-85 from an adsorption bed 2 will be described in the following. After the adsorption bed 2 is recovered by a heater (not shown) to the normal temperature (20.degree.C), valve b' and h are opened first and a vacuum pump 3 is operated to reduce a pressure in the adsorption bed 2 to about 0.1 atm.”) is provided to assist in recovering an adsorbed rare gas (krypton) desorbed form the adsorbent, wherein said vacuum is generated by a sealed vacuum (vacuum pum p3) generating device at < 760 torr (operation is at .1 atm or 76 torr; see column 7, lines 42-65); wherein said vacuum is at least less than or equal to 100 torr (76 torr; see column 7, lines 42-65. (claim 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that the vi. step of increasing the temperature of the adsorbent bed (heating) is also followed/combined with a vacuum as taught by Yusa in order to provide the predictable result of aiding with complete desorption of the xenon from the adsorbent bed thereby increasing xenon recovery.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Barrett et al. (US 2018/0058758), hereinafter referred to as Barrett.

Regarding claim 12, Golden, as modified, teaches the process of claim 1, including wherein said feed stream (paragraph 0074) comprises 1-200 ppm xenon (paragraph 0074, 20-60 ppm xenon), krypton, hydrocarbons, N2O, and CO2, however does not teach wherein the the Kr is 10-20000 ppm, the hydrocarbons are 500-8000ppm, the N2) is 0-200 ppm, 0-100 ppm of the CO2 0-1200 ppm of Ar, ppm amounts of N2 and other atmospheric gases, balance O2.

Barrett teaches a feed stream (paragraph 0033, “cryogenic oxygen fluid feed stream”) which is to have constituents adsorbed/captured, wherein the feed stream comprises (see paragraph 0034-0041) 1-200 ppm Xe, 500-2000 ppm Kr, 500-2000 ppm Hydrocarbons, 0-100 ppm N2O, 0-100 ppm CO2, 0-1200ppm Ar, ppm amounts of other atmospheric gases including N2 and Balance O2.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the feed stream of Golden, as modified, to be that of the feed stream and its components taught by Barrett, in order to provide the predictable result making the process more versatile to handle streams with different concentrations of constituents and still be able to remove xenon.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Hufton et al. (US 2013/0019749), hereinafter referred to as Hufton.

Regarding claim 20, Golden, as modified, teaches the process according to claim 1, however does not teach at least a second adsorbent bed, wherein said adsorbent bed and second adsorbent bed are out of phase with each other during adsorption and desorption of the adsorbent beds, and wherein said two adsorbent beds are fluidly connected in series during a portion of time during feeding the feed stream.

Hufton teaches using two adsorbers in series, a first adsorber up stream of a second adsorber, wherein the first adsorber is operated past breakthrough, wherein the effluent from the first adsorber is directed  to the second adsorber (paragraph 0065, “In another aspect of the invention, the adsorption step in which the desired component is recovered from the waste gas in a first adsorber vessel may be operated past breakthrough in order to maximize the utilization of the adsorbent material. A second adsorber vessel that has been regenerated and optionally subjected to preadsorption as described above is connected to the outlet of the first adsorber at a time prior to breakthrough, and the effluent gas depleted in the desired component is introduced into the second adsorber. After breakthrough, the desired component in the first adsorber effluent is adsorbed in the second adsorber, and operation of the two adsorbers in series continues until the adsorbent in the first adsorber is saturated with respect to the desired component in the waste gas feed) wherein said adsorbent bed and second adsorbent bed are out of phase with each other during adsorption and desorption of the adsorbent beds (paragraph 0065 continued, At this point, the waste gas stream is switched to the inlet of the second adsorber, the first adsorber is isolated, and the isolated first adsorber is regenerated at the operating facility or shipped to the central processing for regeneration as described above. A third regenerated adsorber is connected in series with the second adsorber so that effluent gas from the second adsorber is fed to the third adsorber, and this series operation is continued in a cyclic manner.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, by including a second adsorbent bed fluidly downstream of the first adsorbent bed, as taught by Hufton, in order to provide the predictable result of allowing the first adsorbent bed to be operated past breakthrough such that the xenon containing effluent (recall there is a 90% recovery rate as discussed in claim 1) can further be separated in the second adsorber to further capture the xenon thereby increasing the efficiency of the xenon recovery process (see paragraph 0085 of Hufton, “Another approach is possible to maximize the recovery of xenon wherein two adsorber vessels are connected in series (not shown). At or before xenon breakthrough begins in the first adsorber vessel, the vent gas from the first vessel is fed to a second regenerated adsorber vessel. Xenon in the effluent from the first adsorber vessel is adsorbed in the second adsorber vessel, and operation of the first adsorber vessel is continued until the entire volume of adsorbent has been completely saturated with xenon at adsorber conditions. This maximizes the effective amount of xenon adsorbed in the vessel and increases the efficiency of the xenon recovery process.”).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Hirano et al. (US 2019/0336938), hereinafter referred to as Hirano.

Regarding claim 22, Golden, as modified, teaches wherein said xenon selective adsorbent is selected from a silver ion exchanged zeolite of type X, however does not teach wherein the ion exchange level is at least 80% Ag on an equivalents basis or at least 90% Ag on an equivalents basis.

Hirano teaches a xenon adsorbent zeolite containing silica alumina (paragraph 0018, section [1]) and silver (see paragraph 0018, section [2]), wherein the stoichiometric ratio of the silver (metal component of paragraph 0018, section [3]) relative to the aluminum in the zeolite is .1 to 1.0 equivalent amounts (10% to 100% equivalents), wherein the amount of silver on an equivalents basis impacts the amount of adsorption sites of the xenon (see paragraphs 0024 and 0025) and the effectiveness of adsorption (paragraph 0026, “The stoichiometric ratio of the metal component described above relative to the aluminum in the zeolite is 0.1 to 1.0 equivalent amount (in case where a valence of an ion of a metal is represented by n, the equivalent amount is a value obtained by multiplying a metal/Al molar ratio by the valence n of the metal), more preferably 0.4 to 1.0 equivalent amount, particularly preferably 0.5 to 1.0 equivalent amount, in order to allow xenon to be adsorbed more effectively.”).

Therefore, since Hirano teaches a range of equivalents, between the silver and aluminum in the zeolite, which encompasses the range of at least 80% or 90% on an equivalents basis, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the adsorbent to be a silver ion exchanged zeolite of type X, wherein the zeolite contains silica aluminina, with at least 80% or 90% equivalents between the silver and aluminum of the zeolite, as taught by Hirano, in order to provide the similar and predictable result of increasing the effectiveness for capturing xenon, since it has been held that “[in]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); in re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Kechagia et al. (US 2014/0245781), hereinafter referred to as Kechagia and Zeng et al. (US 6,379,586), hereinafter referred to as Zeng.

Regarding claim 27, Golden, as modified, does not explicitly teach wherein prior to purging the bed according to step v., liquid or gaseous oxygen is introduced into the bed in order to purge any remaining hydrocarbon left in said bed.

Kechagiea teaches the general practice of consecutively purging an adsorbent bed (Fig. 1, stages C and D), comprising purging (using N2) the adsorbent to with a gas in stage C to remove any liquid within the adsorbent bed, and purging  a second time with a gas (N2) to remove gaseous effluent (stages D, E and F).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Golden such that prior to purging the bed according to step v. a gas is introduced to the bed, as taught by Kechagiea, in order to purge/drain out any liquid within the adsorbent bed.  

Zeng teaches an adsorption process (using Fig. 1) using oxygen as a purge gas (see column 5, lines 65-67 and column 6, lines 1-17) when it is available.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Golden as modified, such that the purge gas introduced to the bed prior to step v. be oxygen since oxygen is a known purge gas as taught by Zeng and provides the predictable result of being used as a purge gas to purge the adsorbent when oxygen is readily available as a purge gas.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golden and Karwacki as applied to claim 1, in further view of Du et al. (US 2016/0362298), hereinafter referred to as Du.

Regarding claim 28, Golden, as modified, does not explicitly teach wherein the adsorbent bed is purged during a third purging with a gaseous purge gas at a cryogenic temperature of less than or equal to 160K.

Du teaches an adsorption process (Fig. 3) having a liquid feed (“liquid Ar/O2 feed” in “Stage (B)”), that is fed in to a bed, where during Stage (B), Ar rich liquid is formed and followed by a draining step, Stage (C) (paragraph 0090, “Prior to regeneration of the adsorbent, the liquid argon volume in the bed is drained as shown in Stage (C) at cryogenic temperature”) combined with purging (paragraph 0090, “In order to ensure that the bed is drained properly and in a timely fashion, a cold purge step is provided using an inert displacement gas (normally argon or nitrogen) denoted as stream (3)”), to aid with the draining step, for the purpose of removing liquid within the adsorbent bed and vessel.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Golden, as modified, such that a step of draining and (third) purging occur, after the feed stream has been fed to the bed, and liquid forms within, as taught by Du, in order to provide the similar and predictable result of allowing the adsorbent bed and vessel to be drained of any liquid formed, after feeding the bed and prior to regeneration of the bed, where including a purging gas during draining provides the predictable result of dislodging any liquid from the void spaces within the adsorbent, thereby aiding the draining. 
	
Response to Arguments
Applicant’s arguments filed 4/14/2022, directed at claim 22 being rejected under 35 U.S.C. 112(a) and 112(b), have been fully considered and are persuasive and the rejection has been removed.  
Applicant's arguments filed 4/14/2022, directed at claim 1 being rejected under 35 U.S.C. 103 in the action mailed on 1/14/2022, have been fully considered and are persuasive based on the argument made in the “additional points” heading on pg. 4, which is discussed further below.
Applicant argues at the bottom of pg. 3 of the Remarks that “breakthrough of xenon was not observed” (in Golden) and to “see column 10, lines 49-53”, however column 10, lines 49-53 does not exist in Golden, and Golden does teach breakthrough of xenon from a feed in  in paragraph 0081, by example (Example 2 of Paragraph 0081), where observance of breakthrough from an adsorbent bed occurs and that breakthrough occurs, as taught by Golden in paragraph 0081, “The cryogenic adsorption of xenon from liquid argon (LAR) was measured on silica gel (Grace Davison B-411) and 40% AgLiLSX. Liquid argon with 20 ppm xenon was fed to an adsorber 2 inches in diameter by 20 inches in length until complete breakthrough of xenon was noted.”.  This, combined with the fact that it is known for recovery rates to be equal to 90%, a ratio between the inlet and outlet of the adsorbent bed, as taught by Karwacki, discussed above in the action, the limitation is considered met.
Applicant admits in the second bullet, at the top of pg. 4 of the Remarks, “Both Golden and Karwacki disclose that feed gas to the adsorber is stopped either prior to or at breakthrough of the Xenon, wherein “at breakthrough of the Xenon” still meets the limitation of “maintaining the feed to said adsorbent bed until the xenon concentration at the outlet of said bed is greater than or equal to 90% of the xenon concentration at the inlet to said adsorbent bed”, which is taught by Golden as discussed above in the action.  Examiner’s current position is Applicant has not claimed a breakthrough occurring, only that some ratio must exist between the outlet and the inlet of the adsorbent bed, which physically includes the adsorbent bed itself, which is disclosed to contain 90% of the xenon in the feed, where the feed is considered to be at the inlet of the adsorbent bed.
Applicant’s arguments, on pg. 4 in the “additional points” heading, directed at the Examiner’s position that breakthrough is the equivalent of the recovery rate, disclosed in Karwacki, is convincing and therefore the rejection has been withdrawn, however, using Golden, in view of Karwacki, still teaches the limitation of “maintaining the feed to said adsorbent bed until the xenon concentration at the outlet of said bed is equal to 90% of the xenon concentration at the inlet to said adsorbent bed” as discussed above in the action under 35 U.S.C. 103.

In response to Applicant’s arguments directed at the rejection of claims 4, 6, 7, 9, 27 and 28 on pgs. 5 and 6 of the remarks, that none of the additional references (Sanui, Yusa, Zeng, and Du) teach what the limitations the Applicant is arguing the Golden and Karwacki combination do not teach, are not persuasive since there is no need for the additional references to teach the alleged “deficiencies” if the combination of Golden and Karwacki teach the claimed limitation, found in the action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763